Francis E. Sweeney, Sr., J.,
concurring in part and dissenting in part. I agree with the majority’s decision to remand the cause for a jury trial on the spoliation claim under Smith v. Howard Johnson Co., Inc. (1993), 67 Ohio St.3d 28, 615 N.E.2d 1037. However, I disagree with the majority’s failure to discuss appellee’s separate claim to punitive damages under Moskovitz v. Mt. Sinai Med. Ctr. (1994), 69 Ohio St.3d 638, 635 N.E.2d 331. Thus, upon remand, I would explicitly hold that the plaintiff is entitled to proceed on both the spoliation and punitive damages claims.
In Smith v. Howard Johnson, supra, we held that a cause of action exists in tort for interference with or destruction of evidence, and that such a claim “may be brought at the same time as the primary action.” Id., 67 Ohio St.3d at 29, 615 N.E.2d at 1038. I agree with the majority’s finding that our use of the word “may” certainly does not imply that such a claim must be brought at the same time as the primary action. To the contrary, a claim for damages under Smith may — and in the majority of cases most likely will — be brought after entry of the judgment in the primary action.
However, to recover compensatory damages in a spoliation claim, appellee must prove that her underlying case was disrupted, and that the disruption proximately caused damages. Id. at 29, 615 N.E.2d at 1038. In this case, appellee may ultimately succeed in proving that her case was disrupted and that the disruption proximately caused damages. Yet, such success is not a prerequisite to her recovery of punitive damages under Moskovitz.
Unlike a claim for compensatory damages under Smith, a claim for punitive damages under Moskovitz does not require proof of damages proximately caused by the act or acts of spoliation. Id., 69 Ohio St.3d at 649-652, 635 N.E.2d at 341-344. However, in order to obtain punitive damages for spoliation under Moskovitz, there must be some compensatory award in the underlying litigation, and the spoliation must be “inextricably intertwined” with the underlying action. Id. at 651, 635 N.E.2d at 342. Such damages may be awarded provided that the spoliation was undertaken to avoid liability for the underlying tort. Id. at 651, 635 N.E.2d at 342-343. In Moskovitz, the underlying tort was medical negligence; here, it was an employer intentional tort. Thus, as in Moskovitz, the award to appellee on the underlying tort forms the necessary predicate for an award of punitive damages based upon the alleged spoliation of evidence tending •to establish an employer intentional tort.
Appellee faced an uphill battle in proving her intentional tort claim because, she alleges, Wal-Mart employees presented false and misleading testimony during discovery depositions and at trial. She claims that important documents (“Exhibit A” and weekly accident reports) were not produced, and that this conduct continued during the litigation of the spoliation and punitive damages *493claims. Appellee contends that it was only after Wal-Mart employees were confronted with their lies and misleading answers that they were forced to admit to them.
The purpose of punitive damages is not to compensate a plaintiff but to punish the guilty, deter future misconduct, and to demonstrate society’s disapproval. Moskovitz, 69 Ohio St.3d at 651, 635 N.E.2d at 343; Calmes v. Goodyear Tire & Rubber Co. (1991), 61 Ohio St.3d 470, 473, 575 N.E.2d 416, 419; Preston v. Murty (1987), 32 Ohio St.3d 334, 512 N.E.2d 1174. Zoppo v. Homestead Ins. Co. (1994), 71 Ohio St.3d 552, 557, 644 N.E.2d 397, 401, establishes that the assessment of punitive damage is for the jury to decide.
In Calmes, supra, 61 Ohio St.3d at 473, 575 N.E.2d at 419, we found that punitive damages are available upon a finding of actual malice. “Actual malice” was defined in Preston, supra, 32 Ohio St.3d 334, 512 N.E.2d 1174, syllabus, as “(1) that state of mind under which a person’s conduct is characterized by hatred, ill will or a spirit of revenge, or (2) a conscious disregard for the rights and safety of other persons that has a great probability of causing substantial harm.” (Emphasis added.) Based upon this definition, the record in this case supports a request for punitive damages.
Accordingly, I would direct the trial court to instruct the jury that if it finds that Wal-Mart concealed or destroyed evidence in order to minimize or avoid liability for Thomas Davis’s death, the jury may award punitive damages, whether or not the concealment or destruction óf evidence proximately caused damages to appellee.
In order for our legal system to work, pursuant to our rules of procedure, a litigant must have the ability to investigate and uncover evidence after filing suit. The intentional concealment or destruction of evidence not only violates the spirit of liberal discovery but also reveals a shocking disregard for orderly judicial procedures and traditional notions of fair play. Damage is caused not only to the parties to the suit, but also to the judicial system and the public’s confidence in that system. Wal-Mart harms the sanctity of the judicial system and makes a mockery of its search for the truth.
For these reasons, I concur in part and’dissent in part.
Douglas and Resnick, JJ., concur in the foregoing opinion.